Peremptory order of mandamus reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. The only issue of fact in this case was: Was petitioner a substitute teacher of physics or was be a laboratory assistant? The finding in favor of the former was against the weight of the evidence. If petitioner was a laboratory assistant, then he was not entitled to any credit for services rendered in teaching in order to procure his license as a teacher of physics. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.